Exhibit 10.2

 

LOGO [g518451g06k17.jpg]

March 7, 2013

Mr. Richard Burger

850 Gloucester Crossing

Lake Forest, IL 60045

Dear Rich:

The purpose of this letter agreement is to confirm the terms by which you will
continue to be engaged by Coleman Cable, Inc. (the “Company”) as a part-time
employee, following your retirement from the position of Chief Financial
Officer, to assist in providing an effective transition of your executive
responsibilities as former Chief Financial Officer. The key terms of your
employment shall be as follows:

1. Term and Termination. Your voluntary retirement from the position of Chief
Financial Officer shall become effective on March 29, 2013 (the “Retirement
Date”). Following the Retirement Date, you shall continue to serve as an
employee of the Company in part-time status through December 31, 2013 (the
“Term”) in the position of Special Assistant to the Chief Executive Officer.
Notwithstanding the foregoing, the Company may terminate the Term for Cause, as
such term is defined in the Amended and Restated Employment Agreement between
you and the Company dated December 29, 2008 (the “Employment Agreement”).

2. Services. During the Term, you agree to provide transition and other related
services to the Chief Executive Officer and the Company in order to assist in
providing an effective transition of your executive responsibilities as former
Chief Financial Officer. You shall diligently and competently perform such
services and use reasonable efforts in connection with the performance of such
services. During the Term, you shall not be expected to work in excess of 40
hours per month.

3. Compensation. As compensation for your services as Special Assistant to the
Chief Executive Officer during the Term, the Company will pay you a total amount
of $90,000, payable in accordance with the Company’s regular payroll schedule
and practices beginning April 2013. For the avoidance of doubt, you will be
entitled to no additional compensation for your services following the
Retirement Date except as set forth in this section. The Company may withhold
from any amounts payable under this letter agreement such federal, state, local
and other taxes as are required to be withheld pursuant to any applicable laws
or regulations.

4. Employment Agreement. You and the Company hereby acknowledge and agree that
this letter agreement with respect to your part-time employment following the
Retirement Date sets forth the entire understanding between you and the Company
with respect to the subject matter hereof. All prior agreements, understandings,
and obligations between you and the Company with respect to the subject matter
hereof, including the Employment Agreement, are terminated as of the Retirement
Date and shall be superseded by this letter agreement as of



--------------------------------------------------------------------------------

Mr. Richard Burger

March 7, 2013

Page 2 of 3

 

the Retirement Date. Notwithstanding the foregoing, you and the Company hereby
expressly agree that the terms of the Employment Agreement relating to
confidentiality and non-competition shall continue during the Term and
thereafter in accordance with the terms of the Employment Agreement. Further,
you and the Company hereby acknowledge and agree that all payments and benefits
to which you may be entitled under the terms of any Company employee benefit
plans and programs following your transition to part-time employment status
shall be governed by the terms and conditions of such plans and programs.

5. Expense Reimbursement. The Company shall reimburse you for all reasonable
business expenses properly incurred by you in the ordinary course of performing
your duties and responsibilities hereunder, subject to the Company’s normal and
customary practices and policies as are in effect from time to time with respect
to travel, entertainment and other business expenses (including the Company’s
reasonable requirements with respect to prior approval, reporting and
documentation of such expenses).

6. Future Cooperation. In connection with any and all claims, disputes,
negotiations, investigation, lawsuits or administrative proceedings involving
the Company, you agree to make yourself available, upon reasonable notice from
the Company, and without the necessity of subpoena, to provide information or
documents, provide declarations or statements to the Company, meet with
attorneys or other representatives of the Company, prepare for and give
depositions or testimony, and/or otherwise cooperate in the investigation,
defense or prosecution of any or all such matters. Any reimbursement payable
pursuant to this section shall be paid upon your request, in accordance with the
Company’s normal and customary practices and policies as are in effect from time
to time. Notwithstanding anything in this letter agreement to the contrary, you
and the Company agree that the obligations imposed upon you under this section
shall survive the expiration of the Term.

7. Indemnity. The Company agrees that if you are made a party, or are threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that you are or were an
employee of or acted on behalf of the Company, the Company shall indemnify,
defend and hold you harmless to the fullest extent legally permitted against all
cost, expense, liability and loss reasonably incurred or suffered by you in
connection therewith. Your rights hereunder shall continue so long as you are
subject to such liability, whether or not this Term may have terminated prior
thereto.

8. Governing Law. This letter agreement will be governed by and construed in
accordance with the laws of the State of Illinois.

* * *



--------------------------------------------------------------------------------

Mr. Richard Burger

March 7, 2013

Page 3 of 3

 

Sincerely,

Coleman Cable, Inc.

 

/s/ Gary Yetman Gary Yetman Chief Executive Officer

This letter agreement correctly reflects our understanding, and I hereby confirm
my agreement to the same as of the date set forth above.

 

/s/ Richard N. Burger Richard N. Burger